ADVISORY ACTION
	This office action is in response to the AFCP filed on September 24, 2021 in application 16/126,057. 
	Claims 1-5 and 7-21 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2020/0059710).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 10-12, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0059710) in further view of Poornachandran et al. (US 2017/0093896).

*************************************
Claims 5, 7-8, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0059710) in further view of Poornachandran et al. (US 2017/0093896) in further view of Grevers, JR. et al. (US 2019/0149416).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114